                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

JASON STRICKLAND,                                *
                                                 *
       Petitioner,                               *
                                                 *
               v.                                *       Civil Action No. 16-cv-11364-ADB
                                                 *
COLETTE GOGUEN,                                  *
                                                 *
       Respondent.                               *

                                MEMORANDUM AND ORDER

BURROUGHS, D.J.

       On November 26, 2008, Petitioner Jason Strickland (“Strickland” or “Petitioner”) was

convicted of numerous counts related to his alleged assault of Haleigh Poutre, his minor

stepdaughter, including assault and battery causing substantial bodily injury (“Count One”),

assault and battery causing bodily injury (“Count Two”), two counts of assault and battery by

means of a dangerous weapon, including a bat and wand or tube (“Count Three and Five”), and

assault and battery (“Count Six”). [Supplemental Answer (“S.A.”) at 151–56]. Presently before

this Court is Strickland’s petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254.

[ECF No. 1]. Strickland challenges his convictions, claiming (i) the state court violated his right

to present a full defense by excluding medical records and testimony of Haleigh’s treatment

providers and (ii) ineffective assistance of counsel for failure to consult or obtain a child abuse

expert witness on Munchausen Syndrome by proxy (“MSBP”). [ECF No. 1 at 5, 7]. Having

reviewed the parties’ submissions, the petition for a writ of habeas corpus is DENIED.

I.     FACTUAL BACKGROUND

       In reviewing a habeas petition from an individual in custody pursuant to the judgment of

a state court, federal courts are required to presume that factual determinations made by the state



                                                  1
courts are correct and “can be rebutted only by clear and convincing evidence to the contrary.”

28 U.S.C. § 2254(e)(1); Rashad v. Walsh, 300 F.3d 27, 35 (1st Cir. 2002) (quoting Ouber v.

Guarino, 293 F.3d 19, 27 (1st Cir. 2002)).

       On July 24, 2006, a Hampden County grand jury indicted Strickland on six counts of

assault and battery and trial began on October 29, 2008. 1 [S.A. at 85–86, 119–24]. The

Massachusetts Appeals Court (“Appeals Court”) provided an account of the facts as the jury

could have found them, which is reproduced in relevant part below.

       On Sunday, September 11, 2005, at about 2:45 P.M., eleven-year-old Haleigh was
       brought to the emergency room at Noble Hospital by her mother, Holli Strickland
       [“Holli”], and Holli’s uncle, Brian Young. Haleigh was unconscious and
       unresponsive, her vital signs were very poor, and she was barely breathing. The
       back of her head was bleeding and so badly damaged that medical personnel
       described it as “boggy,” i.e., swollen due to blood filling the scalp tissue. “Huge”
       burns were observed on her chest, and her face was bloody, bruised, and
       “distorted.” A “CT scan” of her brain was taken, as were photographs of her body.
       Haleigh was transferred to the pediatric intensive care unit at Baystate Medical
       Center at about 5 P.M. that day. The admitting nurse testified that Haleigh’s body
       core temperature was just eighty-one degrees, her pupils were “fixed,” and she was
       “posturing” her limbs, signaling a traumatic brain injury. A second CT scan was
       performed at 7:30 P.M., and an “MRI” scan was completed the next morning.
       Haleigh’s body was covered with other injuries of varying age . . . .

       ...

       At the time of the injuries, Haleigh was living in the family home with her
       stepfather, [Strickland]; her aunt and adoptive mother, Holli; Haleigh’s sister,
       [Samantha Poutre], who was nine years old in 2005; and Haleigh’s brother, who
       was two years old in 2005. After being alerted to Haleigh’s injuries, the police
       searched her home and noticed holes, indentations, and small brown blood stains
       on the walls of the stairway leading to the basement. Blood stains were also located
       on three walls of the basement playroom area, as well as in the first-floor bathroom.
       The blood stains on the walls of the basement stairway and in the bathroom were
       swabbed, tested, and determined to match Haleigh’s blood.



1
  Holli and Strickland were both arrested for child abuse, but after being released on bail and
before any indictment, Holli Strickland was found dead along with her adoptive mother, as a
result of an apparent murder-suicide. Commonwealth v. Strickland, 23 N.E.3d 135, 138 n.1
(Mass. App. Ct. 2015).


                                                 2
Commonwealth v. Strickland, 23 N.E.3d 135, 139–40 (Mass. App. Ct. 2015).

       The government presented medical expert testimony which the Appeals Court

described as follows:


       Dr. Richard Hicks [“Dr. Hicks”] reviewed Haleigh’s scans, and opined at trial that
       Haleigh had suffered severe injuries to the brain, of the type “ordinarily . . .
       associated with high velocity motor vehicle accidents.” Dr. Hicks explained that
       such injuries would have rendered Haleigh unconscious immediately and that based
       on the MRI and CT scans, he placed the brain injuries as having occurred at about
       4 P.M. on Saturday, September 10, 2005, the day before Haleigh was first brought
       to the hospital. Dr. Hicks opined that a simple fall down the stairs would not have
       the force necessary to cause these injuries in a child.

       Another trial expert, Dr. Christine Barron [“Dr. Barron”], corroborated Dr. Hicks’s
       testimony, stating that for the injuries to Haleigh’s brain to have resulted from a
       staircase fall, it “would have to be a fall down the stairs with significant external
       forces, such as a [strong] push or a kick of the child at the top of the stairs.” Dr.
       Barron estimated that Haleigh had sustained the severe head injuries some twelve
       to twenty-four hours before the Noble Hospital staff took the photographs. Dr.
       Barron also proffered her opinion as to the nature and manner of infliction of
       Haleigh’s multiple other injuries. 2 She stated that the red bruises on the child’s
       body were consistent with blunt force trauma, also inflicted twelve to twenty-four
       hours before the pictures were taken. Dr. Barron specifically identified two injuries
       that in her opinion could not be self-inflicted: a linear scar that ran from Haleigh’s
       right ribcage, across her torso, and behind her hip; and a dry contact burn to her
       chest. Dr. Barron further testified that she could not give an opinion that any of the
       injuries were self-inflicted. Dr. Barron opined that the multiple injuries and scars
       occurred at different times, some having occurred within the twenty-four hours
       preceding her hospitalization, while others were at least one week old; she could
       not date some injuries.

Id.



2
  In footnote three the Appeals Court stated, “Dr. Barron’s description of Haleigh’s multiple
other injuries covers almost one hundred pages of transcript. Dr. Barron identified multiple
lacerations, linear abrasions, scars, and bruises on Haleigh’s trunk and legs. Haleigh had
cigarette burns on her left foot and left upper arm. Dr. Barron opined that the burns were not
consistent with the appearance of accidental cigarette burns. Dr. Baron also identified “D”-
shaped injuries, consistent with Haleigh having been struck with a hard, solid object. Haleigh
also had a large, curvilinear “C”-shaped laceration and identically shaped bruising on her
buttocks. Dr. Barron also testified that Haleigh had restraint injuries on her leg and left wrist.”



                                                  3
       Further, Haleigh’s sister, a minor, testified at trial that she had seen her mother and

Strickland beat Haleigh on a number of occasions.

       At trial, Haleigh’s sister was twelve. She testified that she had seen Holli and
       [Strickland] hit Haleigh with their hands, a belt, and a baseball bat, and that she saw
       scabs and bruises all over Haleigh, with whom she shared a bedroom. Haleigh’s
       sister also recounted how Holli and [Strickland] would push Haleigh down the
       basement stairs to punish her and how [Strickland] began pushing Haleigh down
       the stairs shortly after he moved into the home, around 2002.

       Haleigh’s sister testified that after her soccer game on Saturday, September 10,
       2005, she saw [Strickland] push Haleigh down the basement stairs and that this
       time Haleigh did not “wake up.” Haleigh’s sister heard [Strickland] order Haleigh
       to get up and then saw both Holli and [Strickland] shaking Haleigh to awaken her,
       but she remained on her back at the bottom of the stairs. Haleigh’s sister saw
       [Strickland] carry Haleigh upstairs and place her in the bathtub in the first-floor
       bathroom. 3 Haleigh’s sister added that a little later she saw [Strickland] carry
       Haleigh up to bed. Haleigh was not awake.

       That evening Holli told a friend, a certified home health aide, that Haleigh was ill
       and that she had stayed home with Haleigh while [Strickland] went to the mall with
       Haleigh’s sister and brother. Holli declined the home health aide’s offer to come
       over and take a look at Haleigh. 4 The next morning, Holli again spoke to her friend
       and told her that Haleigh was still sleeping and then called a pediatrician at about
       10:30 A.M. The doctor on call who returned the message was not Haleigh’s regular
       pediatrician. She testified that Holli reported that Haleigh had the stomach flu and
       had vomited twice; she offered to see Haleigh in one hour, but Holli declined the
       appointment.

       The family had another soccer game to attend that afternoon, and because Haleigh
       was still “asleep,” Holli asked Alicia Weiss [“Weiss”], her neighbor and close
       friend, to watch Haleigh. Weiss arrived after noon, and the family left at about
       12:30 P.M., leaving Weiss alone with Haleigh. Weiss testified that she checked on
       Haleigh three times. She saw some foam on Haleigh’s mouth and testified that
       Haleigh neither moved nor woke up.             The family returned at about
       2:30 P.M., accompanied by . . . [Holli’s uncle Brian] Young. At Holli’s urging,
       Young checked on Haleigh and immediately realized something was very wrong;


3
  In footnote four the Appeals Court stated, “This testimony was corroborated by forensic
evidence indicating that blood found in and around the bathtub and on the walls of the basement
stairway matched Haleigh’s deoxyribonucleic acid (DNA) profile.”
4
 In footnote five the Appeals Court stated, “[Strickland] testified that he came home at
approximately 9 P.M. and saw Haleigh sleeping at approximately 10:30 P.M.”



                                                 4
        he carried her downstairs and brought her to Noble Hospital.

Id. at 140–41.

        The sister’s account was corroborated by other eyewitness testimony concerning additional

instances in which Strickland had beaten or otherwise abused Haleigh.

        At trial, the Commonwealth introduced other eyewitness accounts of [Strickland]
        abusing Haleigh, including incidents in which [Strickland] (1) struck Haleigh in the
        hand with a plastic tubular wand; (2) aided Holli in interrogating Haleigh as Holli
        beat her lower legs with a bat; (3) dragged Haleigh into the house by her ear,
        causing her to cry; (4) together with Holli took Haleigh into the bathroom, after
        which a muffled cry was heard and Haleigh emerged with a bloody lip; and (5)
        struck her in the head with his hand. 5

Id. at 141.

        For its part, the defense called a number of witnesses, including a mental health

professional, who testified concerning Haleigh’s mental health issues and previous instances of

reckless behavior and purposeful self-harm.

        The defense called a treating health professional, . . . Pamela Krzyzek [“Dr.
        Krzyzek”], who testified that when she came to the family’s home, [Strickland] was
        not present because he was at work. 6 [Dr.] Krzyzek testified that Haleigh told her
        she heard voices telling her to hurt herself and that she had hit her knees with a
        hammer. She also testified that [Strickland] did not report Haleigh’s injuries to her,
        but that it was always Holli who did. The defense also called Stephanie Trent
        Adams (“Adams”), whose children had attended Holli’s daycare . . . . Adams
        testified that [Strickland] worked during the day . . . . Adams also recalled that she
        had seen Haleigh ‘stair-surfing,’ punching herself, and hitting her head against the
        wall of a cubby.

Id.


5
 In footnote six the Appeals Court stated, “The primary sources of these other accounts of abuse
were Weiss and Angela Harris, a friend of Haleigh’s sister.”
6
  In footnote seven the Appeals Court stated, “[Dr.] Krzyek was a clinical case coordinator
working for an organization that provided voluntary assistance to families designed to stabilize a
child’s behavior transitioning from a hospital stay to home. In this case, [Dr.] Krzyzek received a
referral to assist with Haleigh’s transition to home after a stay at a hospital for an eating disorder.
She saw Haleigh in the home approximately once per week from July, 2004, to September 7,
2005.”


                                                   5
        The defense also called its own expert witnesses, who testified that Haleigh’s brain injury

could have been caused by a less traumatic event than the government’s experts described and

that, based on DNA evidence, Strickland was excluded as a potential source.

        Defense counsel called two expert witnesses. Dr. Jonathan Arden [“Dr. Arden”]
        testified that the kind of brain injury Haleigh suffered did not require the equivalent
        of a high speed car crash in order to cause it . . . . Arden gave an opinion that the
        head injury could have occurred between two or three hours and twenty-four hours
        before the 4 P.M. CT scan was taken on Sunday . . . . The other expert witness, Dr.
        Brian Wraxall [“Dr. Wraxall”], testified that he had examined the DNA taken from
        the Strickland home, and that [Strickland] was excluded as a potential source of
        that DNA.

Id.

        Strickland took the stand in his own defense and “testified that he believed Holli when she

told him that Haleigh was injuring herself . . . .” Id. at 141–42. He claimed that Holli would take

Haleigh to all of her medical appointments and that he only learned of Haleigh’s injuries through

Holli. Id.

        The defense also attempted to discredit both Weiss and Haleigh’s sister with prior
        inconsistent statements. For example, Haleigh’s sister did not reveal that she had
        seen [Strickland] push Haleigh down the stairs on Saturday, September 10, until
        more than two years after the incident. In the interviews immediately after Haleigh
        was hospitalized, Haleigh’s sister had claimed that she saw Haleigh hit her head on
        the floor in the basement while performing a back flip on Friday night and that as
        a result Haleigh briefly lost consciousness. For her part, Weiss initially told police
        that Holli was a good mother and volunteered that “[i]t’s not like Holli would ever
        throw her kids down the stairs or, like, hit them,” but Weiss testified at trial that she
        had “left out certain things” in an effort to “protect[ ] [her] best friend.”

Id. at 142.

        Strickland tried to introduce the testimony of Dr. Rukmini Kenia (“Dr. Kenia”),

Haleigh’s pediatrician, and Susan Malloy (“Malloy”), her nurse practitioner (collectively

“medical providers”), to establish Strickland’s “defense to the count charging multiple injuries

inflicted on or before September 11, 2005.” Id. Strickland’s counsel sought to establish that Dr.



                                                   6
Kenia and Malloy “saw Haleigh on numerous occasions, observed bruises and burns on her, and

were treating her for self-abuse.” Id. The Appeals Court found that “the trial judge did not

admit the medical provider evidence to corroborate the defendant’s own beliefs” that Haleigh

was abusing herself because Strickland “never spoke to Dr. Kenia or Malloy” and “the evidence

was being offered for the impermissible purpose of corroborating Holli’s and Haleigh’s hearsay

statements.” Id. at 143.

       On November 26, 2008, the jury found Strickland guilty on five of the six counts.7

[S.A. at 109].

II.    PROCEDURAL BACKGROUND

       Following his conviction, on December 18, 2008, Strickland appealed. [S.A. at 110,

161]. Thereafter, on August 9, 2012, he filed a motion for a new trial on two grounds: (i) newly

discovered evidence and (ii) ineffective assistance of counsel. [Id. at 116, 295, 299, 304]. In

support of the new trial motion, Strickland proffered two reports from a doctor and a social

worker who opined that Holli presented a case of MSBP and could have deceived medical

providers into believing that Haleigh’s injuries were the result of self-harm. [Id. at 52–53, 149].

Strickland’s attorneys had not presented evidence on MSBP at trial, which Strickland contended

would have supported his argument that Holli was able to conceal the source of Haleigh’s

injuries from other concerned adults and that he had been deceived. [Id.]. The Superior Court

denied Strickland’s motion. The court determined that Strickland had “failed to show that the

proffered ‘expert’ opinion was unavailable at the time of the trial” and that his counsel’s failure

to procure evidence on MSBP was not ineffective assistance because “the additional expert




7
  Strickland was found not guilty of assault and battery with a dangerous weapon, use of a shod
foot. [S.A. at 17, 109, 154].


                                                 7
testimony on MSBP would not have achieved anything material for the defense.” [Id. at 396–

401].

        On April 1, 2013, the Appeals Court consolidated Strickland’s direct appeal with the

appeal of the denial of the motion for a new trial. [Id. at 117]. On January 23, 2015, the Appeals

Court affirmed the convictions and the denial of the motion for a new trial. Strickland, 23

N.E.3d at 150. In so holding, the Appeals Court concluded that while the medical providers’

evidence about Haleigh’s self-abuse was sufficiently relevant and corroborative to be admissible

in the judge’s discretion, the exclusion did not prejudice Strickland’s case. Id. at 144–45.

Further, neither of the proffered reports demonstrated that Holli could have successfully

deceived Strickland because he was not similarly situated to the medical professionals who

might have been deceived. Id. The court also concluded that Strickland had not demonstrated

that his trial counsel was ineffective. Id. at 149–50.

        On April 16, 2015, the Supreme Judicial Court denied Strickland’s application for further

appellate review. [S.A. at 6]. Strickland now seeks habeas relief from this Court pursuant to 28

U.S.C. § 2254.

III.    LEGAL STANDARD

        A federal court’s review of a state criminal conviction is governed by the Antiterrorism

and Effective Death Penalty Act of 1996 (“AEDPA”). See 28 U.S.C. § 2254. The AEDPA

prohibits a federal court from granting habeas relief to a state prisoner if the prisoner has not

exhausted his federal constitutional claims in state court. 28 U.S.C. § 2254(b)(1)(A); O’Sullivan

v. Boerckel, 526 U.S. 838, 842 (1999). Because the Supreme Judicial Court declined to hear his

case, Strickland has exhausted his available state remedies.

        Strickland now presents the same arguments that were considered by the state superior



                                                  8
and appellate courts, so his arguments were considered on the merits. “When a federal claim has

been presented to a state court and the state court has denied relief,” the federal court may

assume “that the state court adjudicated the claim on the merits in the absence of any indication

or state-law procedural principles to the contrary.” Harrington v. Richter, 562 U.S. 86, 99

(2011).

       The Court must therefore afford “substantial deference” to the state court and may only

grant habeas relief if the state court proceedings:

       (1) resulted in a decision that was contrary to, or involved an unreasonable
       application of, clearly established Federal Law, as determined by the Supreme
       Court of the United States; or (2) resulted in a decision that was based on an
       unreasonable determination of the facts in light of the evidence presented in the
       State court proceeding.

28 U.S.C. § 2254(d)(1)–(2); Jackson v. Marshall, 864 F.3d 1, 9 (1st Cir. 2017).

       A state court decision is “contrary to” clearly established Supreme Court precedent if the

state court arrives at a conclusion contrary to that reached by the Supreme Court on a question of

law or if the court decides a case differently from a decision of the Supreme Court on a

materially indistinguishable set of facts. Williams v. Taylor, 529 U.S. 362, 405 (2000). A state

court unreasonably applies federal law when it “correctly identifies the governing legal

principles, but (i) applies those principles to the facts of the case in an objectively unreasonable

manner; (ii) unreasonably extends clearly established legal principles to a new context where

they should not apply; or (iii) unreasonably refuses to extend established principles to a new

context where they should apply.” Gomes v. Brady, 564 F.3d 532, 537 (1st Cir. 2009). An

unreasonable application requires “some increment of incorrectness beyond error.” Norton v.

Spencer, 351 F.3d 1, 8 (1st Cir. 2003) (citation omitted). A petitioner must show that the state

court decision applied clearly established law in a way that was “objectively unreasonable.”




                                                  9
Sanchez, 753 F.3d at 299 (quoting White v. Woodall, 572 U.S. 415, 419 (2014)) (internal

quotation marks omitted).

       A state court judgment is based on an unreasonable determination of the facts if the

decision is “objectively unreasonable in light of the evidence presented in the state-court

proceeding.” Miller-El v. Cockrell, 537 U.S. 322, 340 (2003). “The petitioner carries the

burden of proof.” Cullen v. Pinholster, 563 U.S. 170, 181 (2011). In conducting a habeas

review, a federal court is limited to deciding whether the conviction violated the Constitution,

laws, or treaties of the United States. Estelle v. McGuire, 502 U.S. 62, 68 (1991) (citing 28

U.S.C. § 2241).

IV.    DISCUSSION

       A.      Ground One: Exclusion of Medical Evidence Violated Strickland’s Sixth and
               Fourteenth Amendment Right to Present a Full Defense

       Strickland claims that the exclusion of the medical providers’ testimony and records that

Haleigh was being treated for intentionally self-inflicted injuries violated his Sixth and

Fourteenth Amendment right to present a full defense. [ECF No. 1 at 5; ECF No. 19 at 28].

Specifically, Strickland claims that this medical testimony was directly related to what he knew

or reasonably could have known about the physical abuse of Haleigh around or before September

10, 2005, and also relevant to the jury’s assessment of his repeated denials that he hit or abused

Haleigh with a wand, bat, or in any other way. [ECF No. 19 at 31].

        Though “the Constitution guarantees criminal defendants ‘a meaningful opportunity to

present a complete defense,’” Crane v. Kentucky, 476 U.S. 683, 690 (1986) (quoting California

v. Trombetta, 467 U.S. 479, 485 (1984)), a “defendant’s right to present relevant evidence is

subject to reasonable restrictions . . . to accommodate other legitimate interests in the criminal

trial process.” United States v. Scheffer, 523 U.S. 303, 308 (1998) (citations and internal



                                                 10
quotation marks omitted). Reasonable restrictions include the state’s “legitimate interest in

ensuring that reliable evidence is presented.” DiBenedetto v. Hall, 272 F.3d 1, 8 (1st Cir. 2001)

(quoting Scheffer, 523 U.S. at 308).

       Federal and state governments have broad latitude to “establish rules excluding evidence

from criminal trials.” Scheffer, 523 U.S. at 308. Such rules do “not abridge an accused’s right

to present a defense” so long as the rules are “not ‘arbitrary’ or ‘disproportionate to the purposes

they are designed to serve.’” Id. (quoting Rock v. Arkansas, 483 U.S. 44, 56 (1987)). The

exclusion of evidence is “unconstitutionally arbitrary or disproportionate . . . where it has

infringed upon a weighty interest of the accused.” Id. The most recent Supreme Court

precedent, as understood by the First Circuit, suggests that state evidentiary decisions will be

found to violate a petitioner’s constitutional rights only in “egregious situations.” Dibenedetto v.

Hall, 272 F.3d 1, 8 (1st Cir. 2001) (citing Fortini v. Murphy, 257 F.3d 39, 46 (1st Cir. 2001)).

The First Circuit has seemed reluctant to expand the doctrine beyond those exceptional cases.

Id.

       “[W]ell-established rules of evidence permit trial judges to exclude evidence if its

probative value is outweighed by certain other factors such as unfair prejudice, confusion of the

issues, or potential to mislead the jury.” Holmes v. South Carolina, 547 U.S. 319, 326 (citing

Fed. R. Evid. 403). Trial judges are permitted “to exclude evidence that is repetitive[,]” “only

marginally relevant or poses an undue risk of harassment, prejudice, [or] confusion of the

issues.” Crane, 476 U.S. at 689–90 (citation and internal quotation marks omitted).

       To satisfy the habeas standard, a habeas petitioner must not only demonstrate a

constitutional violation, but must also show that the violation had a “substantial and injurious

effect or influence in determining the jury’s verdict.” See Fry v. Pliler, 551 U.S. 112, 116 (2007)




                                                 11
(quoting Brecht v. Abrahamson, 507 U.S. 619, 631 (1993)); see also Lucien v. Spencer, 871 F.3d

117, 122 (1st Cir. 2017). In determining if the Brecht standard has been met, the Court considers

“(1) the extent to which the error permeated the proceeding, (2) the centrality of the issue

affected by the error to the case as actually tried and (3) the relative strength of the properly

admitted evidence of guilt.” Sinnott v. Duval, 139 F.3d 12, 18 (1st Cir. 1998).

       Here, the excluded medical provider testimony and records did not infringe on

Strickland’s right to present a full defense because the evidence was largely cumulative and of

limited probative value, and in any event, the exclusion did not prejudice Strickland’s defense.

The proposed medical testimony was offered to corroborate Strickland’s testimony that he

believed Holli when she told him that Haleigh was being properly treated for self-abuse by

medical providers. [ECF No. 21-17 at 225–27]; see Strickland, 23 N.E.3d. at 142–43. The

evidence was therefore not directly exculpatory, but merely had the potential to affect the way in

which the jury weighed Strickland’s testimony. Further, by cross-examining Dr. Barron,

Strickland’s trial counsel effectively introduced portions of the excluded evidence by eliciting

testimony that Dr. Barron reviewed medical records from Drs. Kenia and Malloy that indicated

that some of the injuries were in fact self-inflicted. See Strickland, 23 N.E.3d at 145. Finally,

the potentially mitigating effect of the medical testimony must be considered in the context of

the totality of the evidence submitted, including multiple eyewitness accounts corroborating

Haleigh’s sister’s claim that Strickland abused Haleigh on multiple occasions.

       Given the other evidence in this case, the exclusion of this testimony and medical records

did not infringe on Strickland’s right to present a full defense or have a “substantial and injurious

effect or influence in determining the jury’s verdict.” See Brecht, 507 U.S. at 623; see also

Crane, 476 U.S. at 689–90.




                                                  12
       B.      Ground Two: Failure of Counsel to Obtain an Expert Witness on Child
               Abuse and MSBP and Sixth Amendment Right to Effective Counsel

       As a second ground for relief, Strickland claims that his trial counsel was constitutionally

ineffective for failing to obtain an expert witness on child abuse and MSBP. [ECF No. 1 at 7].

Strickland argues that the testimony of a child abuse and MSBP expert would have been relevant

to the jury’s assessment of his credibility and culpability and could have informed the jury that

(i) Holli suffered from MSBP, (ii) Holli’s MSBP led her to abuse Haleigh and deceive others

concerning that abuse, and (iii) fathers in MSBP families are typically ignorant of the child

abuse, all of which would have corroborated his testimony that he did not abuse Haleigh or know

that abuse was occurring. [ECF No. 19 at 43].

       Trial counsel is ineffective, such that his performance violates a client’s Sixth

Amendment right to counsel, if (1) “counsel’s representation fell below an objective standard of

reasonableness” and (2) “deficiencies in counsel’s performance [were] prejudicial to the

defense.” Strickland v. Washington, 466 U.S. 668, 688, 692 (1984). The standard is broadly

deferential to the strategic and tactical decisions of trial counsel, making them “virtually

unchallengeable.” 466 U.S. at 689–90. The defense “is strongly presumed to have rendered

adequate assistance and made all significant decisions in the exercise of reasonable professional

judgment.” Wright v. Marshall, 656 F.3d 102, 108 (1st Cir. 2011) (quoting Strickland, 466 U.S.

at 690). Counsel’s performance is constitutionally deficient “only if no competent attorney

would have acted as [counsel] did.” Companonio v. O’Brien, 672 F.3d 101, 110 (1st Cir. 2012)

(citation omitted).

       Even if a lawyer’s performance is constitutionally unacceptable, habeas relief will only

be granted if, “but for counsel’s unprofessional error, there is a reasonable probability that the

result of the proceeding would have been different.” Sleeper v. Spencer, 510 F.3d 32, 39 (1st



                                                 13
Cir. 2007). “A reasonable probability is a probability sufficient to undermine confidence in the

outcome.” Id. Because Strickland’s claim was adjudicated on the merits, however, he also must

satisfy the deferential standard established by the AEDPA. Yeboah-Sefah v. Ficco, 556 F.3d 53,

70 (1st Cir. 2009). Therefore, “to establish constitutionally ineffective assistance of counsel as a

ground for federal habeas relief, the petitioner bears a doubly heavy burden” because the

petitioner must contend with both the deferential Strickland standard and the deferential standard

required by § 2254. Id.

       Strickland has not demonstrated that his trial counsel’s failure to consult with or procure

an expert witness on MSBP constituted constitutionally deficient performance under the

Strickland standard. Strickland’s counsel investigated the case by consulting with social workers

at the Department of Children and Families, Haleigh’s medical providers, Haleigh’s family,

expert witnesses, and state and local law enforcement investigators. [ECF Nos. 21-16, 7, 51, 63,

71, 74, 134, 164]. After sufficient pre-trial investigation, Strickland’s attorney presented

evidence that Strickland did not know of the abuse and offered other plausible theories about the

source of Haleigh’s injuries such as self-abuse or abuse by others. “If counsel conducts such

substantial investigations, the strategic choices made as a result ‘will seldom if ever’ be found

wanting.” Strickland, 466 U.S. at 681.

       The opinions proffered to the Appeals Court were prepared for civil litigation and reflect

post-mortem analysis of a possible diagnosis. See [S.A. at 913–14]. Further, the opinions assert

only that medical providers, not Strickland, were deceived by Holli, and it is doubtful that a jury

would have accorded such evidence any weight, particularly given the eyewitness testimony of

Strickland’s repeated participation in the abuse. Strickland has not demonstrated that, but for his

attorney not soliciting these reports, the jury would have believed that he had no part in




                                                 14
Haleigh’s abuse. In applying the highly deferential Strickland standard, this Court agrees with

the Appeals Court that Strickland has failed to demonstrate, under the AEDPA, that his defense

counsel was unconstitutionally ineffective.

V.     CONCLUSION

       For the foregoing reasons, Strickland’s petition for a writ of habeas corpus is DENIED.

       SO ORDERED.

September 25, 2019                                          /s/ Allison D. Burroughs
                                                            ALLISON D. BURROUGHS
                                                            U.S. DISTRICT JUDGE




                                               15
